Title: To Benjamin Franklin from James Smith, [between 27 December 1778 and 17 April 1779]
From: Smith, James
To: Franklin, Benjamin


[between December 27, 1778, and April 17, 1779]
It is requested by Doctor Smith that the “Articles particularly a Dozen of Knives and Forks Some Table Cloths and Napkins wrapt up in a peice of Crocus” being from this discription contained in a Note delivered to him by Mr Loyd from Doctor Franklin part of the Baggage detained at Calis by the Custom House Officers and said to be left at Passy may be delivered to the Bearer Mr Arthur who will receive and transmit them Accordingly to Doctor Smith the proper proprietor.
NB The Above Articles were sent up to Paris some time before Doctor Smith left France and were arrived long before he made his last enquiries after them at Passy.
 
Addressed: To / Doctor Benjn Franklin / One of Commissioners For the / United States of America
Notation: Note from Dr Smith to Dr F. relative to his Effects.—
